Citation Nr: 0433111	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  01-09 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for lumbar spondylosis with an old 
compression fracture and demonstrable deformity of L-1.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for residuals of a head injury, to 
include headaches and vertigo.  

3.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  He also served in the Reserves on October 29, 1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, granted 
service connection and a 10 percent rating for residuals of a 
back injury, effective from October 30, 1998; and granted 
service connection and a 10 percent rating for residuals of a 
head injury, to include headaches, vertigo and tinnitus, 
effective October 30, 1998.  The veteran appealed for the 
assignment of higher ratings.  

In June 2002, the RO granted a staged rating of 20 percent 
for the veteran's service-connected lumbar spondylosis, 
effective from April 19, 2001, apparently on the basis of 
slight limitation of motion of the lumbar spine (38 C.F.R. 
§ 4.71a, Diagnostic code 5292) and a status-post compression 
fracture of the first lumbar vertebra (L-1) with deformity of 
that vertebral body (see note after 38 C.F.R. § 4.71a, 
Diagnostic Code 5285).  In August 2003, the RO issued another 
rating decision granting an earlier effective date for that 
20 percent rating (October 30, 1998 or the day after the 
veteran's separation from service).  The RO confirmed that 
the 20 percent rating consisted of a 10 percent rating for 
slight limitation of motion of the lumbar spine (Diagnostic 
Code 5292) and a 10 percent rating for a history of a 
compression fracture at L-1 with deformity of that vertebral 
body (Diagnostic Code 5285).  

The August 2003 RO rating decision also granted a separate 10 
percent rating for tinnitus, effective from October 30, 1998.  
While the 10 percent rating is the maximum scheduler rating 
allowed under he applicable rating criteria (38 C.F.R. § 
4.87, Diagnostic Code 6260), because this increase does not 
represent the maximum available rating for the disability 
with consideration of an extraschedular rating (38 C.F.R. 
§ 3.321 (b)(1)), the claim remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999). In the latter event, the 
Court, citing the VA's position, held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.

In view of the foregoing, the issues that remain in appellate 
status are: entitlement to the assignment of an initial 
rating in excess of 20 percent for lumbar spondylosis with an 
old compression fracture and demonstrable deformity of L-1, 
entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a head injury, to include 
headaches and vertigo, and entitlement to the assignment of 
an initial rating in excess of 10 percent for tinnitus.

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of a head injury, to include headaches 
and vertigo, is addressed in the REMAND portion of the 
decision below.  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  Prior to April 21, 2003, the veteran's service-connected 
low back disability was manifested by an old compression 
fracture and demonstrable deformity of L-1; pain that rated 
approximately 3 out of 10, with occasional flare-ups and 
slight limitation of motion of the lumbar spine; it was not 
manifested by more than overall slight limitation of motion 
of the lumbar spine, muscle spasm on extreme forward bending, 
loss of lateral spine motion (unilateral) in a standing 
position, nor was it productive of more than mild 
intervertebral disc syndrome.

3.  Since April 21, 2003, competent medical evidence shows 
that the veteran's service-connected low back disability has 
been manifested by an old compression fracture and 
demonstrable deformity of L-1; at least two flare-ups of 
intense pain a week, lasting 2-3 days; which causes pain to 
elevate to 7-8 out of 10; there is no medical evidence of 
diminished or absent ankle jerks; the disability picture more 
nearly approximates severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  

4.  Since April 21, 2003, the veteran's service-connected low 
back disability has not been manifested by disability that 
more nearly approximates pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc; nor has it been shown 
to have caused the veteran incapacitating episodes requiring 
bedrest for a total duration of at least six weeks during the 
past 12 months.    

5.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for tinnitus, and an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards or marked interference with employment has not been 
shown with regard to tinnitus.  
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for lumbar spondylosis with an old 
compression fracture and demonstrable deformity of L-1 have 
not been prior to April 21, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292, 
5293, 5295 (as effective prior to September 26, 2003). 

2.  The criteria for the assignment of a staged rating of 40 
percent, but no more than 40 percent, for lumbar spondylosis 
with an old compression fracture and demonstrable deformity 
of L-1, from April 21, 2003, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5292, 5293, 5295 (as effective prior to September 
26, 2003); Diagnostic Codes 5235, 5237, 5242, 5243 (effective 
from September 26, 2003); Fenderson v. West, 12 Vet. App. 119 
(1999).   

3.  The requirements for the assignment of an initial rating 
in excess of 10 percent for tinnitus are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2000 and August 2003 rating 
decisions; the February 2001 Statement of the Case; the June 
2002, August 2003, and November 2003 Supplemental Statements 
of the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims for increased initial 
ratings for service connected lumbar spondylosis and 
tinnitus, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated June 2001 and September 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for increased initial ratings for service connected lumbar 
spondylosis and tinnitus, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in February 2000, months before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the February 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for increased 
initial ratings for service connected lumbar spondylosis and 
tinnitus, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2001 and September 2004 letters and asked him 
to identify all medical providers who treated him for a back 
injury and tinnitus.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The current 10 percent rating is the maximum evaluation 
allowed for tinnitus. Under these circumstances, there is no 
duty to provide another examination with regard to this 
issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in July 1999, April 
2001, and April 2003 to evaluate his service-connected low 
back disability, which were adequate for rating purposes.  
There are also relevant VA outpatient clinical records in the 
claims file.  The Board finds that this medical evidence 
provides sufficient findings upon which to determine the 
severity of the veteran's low back disability during the 
period of time in question.  There is no further duty to 
provide an examination or medical opinion with regard to this 
claim.  Id.  

Factual Background

The veteran was involved in an automobile accident on October 
29, 1998.  As a result of the accident, he was ejected from 
the vehicle (through the windshield) and was then stuck by 
another vehicle.   He sustained abrasions to his occipital 
area, right knee, and left shin.  He was treated at St. 
Francis Medical Center for four days.  He was assessed with a 
concussion, though he had no loss of consciousness.  The 
veteran also had an occipital abrasion and complaints of head 
pain, but no other abnormalities.    

In January 1999, the veteran sought treatment at the Naval 
Medical Center in San Diego.  He complained of "dizzy 
spells", headaches, and vertigo, sometimes accompanied by 
nausea.  In the veteran's report of the accident history, he 
stated that he remembered hitting the windshield and then 
losing consciousness.  Upon examination, the veteran has a 
stressed gait, unsteady Romberg, and impoverished visual 
fixation during rotary stimulation.  

After filing his claim for service connection, the veteran 
underwent a VA examination in July 1999.  He complained of 
daily back pain that made his legs feel weak.  He reported 
that he had fallen several weeks ago.  He also reported 
having difficulty bending over, but that his mobility was 
good overall.  Upon examination the veteran had lumbar 
flexion to 45 degrees, that produced moderate pain; full 
extension (to 35 degrees) that provoked mild pain; full 
lateral movement (to 40 degrees) that provoked mild pain; and 
full rotation (to 35 degrees) with no pain.  The clinician 
reported that the veteran's range of motion of the lumbar 
spine was limited mainly due to pain.  There was no 
associated weakness.  There were also no clinical findings of 
fatigability, lack of endurance, or incoordination.  The 
clinician diagnosed the veteran with status post compression 
fracture of the lumbar spine with limited range of motion and 
ongoing pain, lumbar spondylosis.  It was also noted that he 
had a normal left leg condition, and there was no clinical 
evidence to warrant pathology of the left leg.  The clinician 
further reported that the veteran was able to walk 
unassisted; that his strength was adequate; and that he had 
no sensory loss.  In terms of functional assessment, the 
effect of the veteran's condition on occupation was estimated 
to be mild to moderate.  The effect of the veteran's 
condition on daily activities was also mild to moderate.  
Finally, the clinician noted that x-rays showed no evidence 
of compression other than fracture; pedicles were intact; 
intervertebral disc spaces were not significantly 
compromised; and that degenerative hypertrophic lipping was 
noted anteriorly and posteriorly at the bodies of L3-L5.
 
A February 2000 rating decision granted service connection 
for a back injury and residuals of a head injury.  

The veteran continued treatment at the VA Medical Center in 
Long Beach.  In May 2000 he underwent x-rays that revealed, 
1) transitional vertebra formation at the lumbosacral level 
with an arthrosis to the left of the midline, 2) compression 
fracture involving the superior surface of L1, apparently 
old.  3) Degenerative spurring involving the mid to lower 
lumbosacral spine characterized by spur formation.  There was 
also intervertebral disc space narrowing at the L4-L5 level; 
mild anterior spondylolisthesis of L5 on L4 with a 
questionable PARS defect at the L4 level. 

The veteran reported in May 2000 that his pain generally 
rated a 3 out of 10.  He indicated that exacerbations could 
be measured at 5-7 out of 10.  Upon examination, there was no 
tenderness to palpation over the spine and paraspinal 
regions.  There was also no tenderness in SI region.  There 
was no limitation of spinal forward flexion.  The veteran was 
given orders for physical therapy, and the clinician opted 
for conservative management of the veteran's condition.

In June 2000, the veteran underwent a Kinesiotherapy Physical 
Capacity Evaluation.  He reported that he was in constant 
pain.  Upon examination, the veteran was able to: bend, 
stoop, crawl, kneel, squat, crouch, climb stairs, walk 
forwards and backwards, walk sideways, walk on his toes, walk 
on his heels, walk in a circle, and balance on his left leg.  
The only thing he was unable to do was balance on his right 
leg. 

The veteran also underwent an MRI of the lumbar spine in June 
2000.  It revealed: (1) Degenerative disc disease involving 
L2-L3, L3-L4, L4-L5, and L5-S1 level.  It was most pronounced 
at L3-L4 level with mild canal stenosis due to a disc bulge 
and posterior element hypertrophy.  There was no significant 
canal narrowing at other levels. (2) Mild neural foraminal 
narrowing at L3-L4 levels on the right side.  (3) Old, mild 
wedge compression fracture of L1 level.  

In August 2000, the veteran reported experiencing 
intermittent low back pain that had increased in severity 
over the past few months.  He also stated that the pain 
occasionally radiated down his legs.  

The veteran was seen again in December 2000.  He once again 
complained of back pain with occasional radiation down the 
left lower extremity.  Upon examination, the clinician found 
that: 1) left sural sensory NCS revealed SNAP with normal 
amplitude and duration, normal conduction velocity, 2) left 
peroneal motor NCS revealed CMAP with normal amplitude and 
duration, normal conduction velocity, and 3) EMG of left AT, 
EHL, medial gastroc, rectus femoris, vastus medialis, 
abductor longus, gluteus medius and left paraspinals revealed 
MUAP with normal insertional activity, normal morphology, 
normal recruitment and IP without PSW or fibs.  The 
clinician's impressions were: 1) Normal electrodiagnostic 
study, 2) No EMG/NCS evidence suggestive of left L3-S1 
radiculoapthy or lumbosacral plexopathy.  

Throughout 2001, the veteran continued to complain of chronic 
low back pain.  However, it was stable and under control with 
medication.  He also complained of radiating pain from his 
left thigh to his left calf.  However, an April 2001 EMG was 
negative for left radiculopathy.   

In January 2002, the veteran reported that his pain was 1 out 
of 10.  He reported that "I don't need anything at this 
time...my back is pretty stable and I'm not in a lot of pain 
now."  The veteran had been taught physical therapy 
exercises but he admitted that he had not done them for six 
to eight weeks.  Upon physical examination, the veteran was 
able to touch his ankles, laterally rotate and extend back 
with no obvious pain.  His gait was within normal limits.  

By May 2002, the veteran rated his pain at 3 out of 10.  He 
said it was problematic and not satisfactorily controlled.  
He also reported that standing exacerbated the pain.  It 
interfered with sleep, work, mood, social activities, 
mobility, and sexual functioning.   Upon examination, there 
was no lumbar tenderness, but there was a left upper back 
muscle spasm.  The clinician also noted that in regards to 
educating the veteran on how to deal with pain, barriers to 
learning included unreceptiveness and a lack of motivation.   

By July 2002 the veteran reported only low grade back pain 
and once again reported that "I don't need anything at this 
time...My back is pretty stable and I'm not in a lot of pain 
now."  He was supposed to schedule physical therapy, but he 
did not do so.  

The veteran attended a videoconference Board hearing in 
August 2002.  He testified that he experiences constant 
soreness in his back and that his back pain was exacerbated 
upon prolonged sitting or standing.  He specifically stated 
that he could sit or stand for only 5-20 minutes.  The 
veteran indicated that his treatment included Ibuprofen, 800 
mg, and physical therapy exercises.  He described pain 
radiating down his left leg on occasion and spasms in his leg 
usually lasting a day or two.  He has not had the radiating 
leg pain for 3-4 weeks.  The veteran further testified that 
his legs get weak and that his leg disability was due to his 
back condition.  He has been on limited duty since the 
accident, but has not taken much leave.  His light duty 
requires him to check and monitor equipment, but he performs 
no manual labor.  

The veteran's most recent VA examination occurred in April 
2003.  He reported that since his injury, he has suffered 
from chronic low back pain with numbness radiating from the 
right anterior/lateral thigh down to the back of his right 
calf.  Pain averages 3-4 out of 10.  During flare-ups, the 
pain increases to 7-8 out of 10.  These flare-ups occur at 
least twice a week, and last for 2-3 days.  They are caused 
by inclement weather, sexual intercourse, gardening, lifting 
more than 25 pounds, or excessive bending or stooping.  He 
takes ibuprofen (800mg) 1-3 times a day for pain.  

Upon examination, the clinician noted no antalgic gait and no 
use of back brace or ambulatory aids.  The clinician found no 
erythema, ecchymosis, scars, masses, swelling, atrophy, 
deformities, scoliosis, pelvic asymmetry, or leg length 
discrepancy.  There was also no difficulty in heel/toe 
ambulation.  The clinician did note tenderness on palpation 
over the mid spinous process and the right paravertebral 
muscles at L4-5, L5-S1.  There were no muscles spasms.  
Active/Passive range of motion tests measured forward flexion 
at 0-70/0-80; extension: 0-20/0-25; lateral flexion: 0-40/0-
45; lateral rotation: 0-30/0-30 bilaterally.  Muscle strength 
in lower extremities was 5/5 bilaterally.  Deep tendon 
reflexes were 2+/2+ patella and Achilles tendon bilaterally.  
There was decreased sensation to light touch and pinprick 
over the left leg from the quadriceps to the ankles (L4-L5-S1 
dermatone).  Distal pulses were 2+/2+ bilaterally.  The 
clinician noted positive straight leg raising at 60 degrees 
bilaterally; negative Wadell's sign; negative Patrick-Faber 
test; negative reverse straight leg raising for radicular 
pain in lesions of L4 root.  

April 2003 x-rays revealed that L1 is slightly wedged but all 
the disc spaces appear to be adequately maintained and no 
spinal malalignment is seen.  The clinician diagnosed the 
veteran with: (1) Chronic low back pain with degenerative 
disc disease L2-L5 and L5-S1 levels; (2) Mild neural 
foraminal narrowing at L3-L4 levels on the right side; (3) 
Old, mild wedge compression fracture at L1 level; (4) 
Objective evidence of peripheral neuropathy left leg 
affecting the L4, L5 and S1 dermatomes; (5) Cervical spine 
pain with degenerative joint disease and numbness down his 
right arm affecting dermatomes C5, 6,7,8, T1 and T2 as likely 
as not related to his service connected motor vehicle 
accident; and (6) Chronic gastritis secondary to long term 
use of NSAID's for back pain, relieved with Rantadine 150mg 
bid (twice daily).  The Board parenthetically notes that 
service connection and a 10 percent rating are currently in 
effect for chronic gastritis.

In addressing Deluca criteria, the clinician noted that the 
veteran demonstrated functional deficits of decreased range 
of motion, speed, endurance, awkward movements and 
incoordination secondary to pain as evidenced by his facial 
grimaces, guarding and verbal signaling.  He stated that he 
would not anticipate any early/easy fatigability because of 
the lack of any muscle atrophy.  The clinician further stated 
that "based on the veteran's reports of pain, we conclude 
that he has an increase in disability/impairment of 100 
percent during flare-ups which occur almost daily...Comparing 
the examination of 7/22/99 and my examination of 4/21/03, I 
would conclude that there is additional functional loss of 
function due to pain with additional symptoms of peripheral 
neuropathy in the upper and lower extremities and a new 
report of neck pain with objective findings of degenerative 
joint disease of the cervical spine."  The Board notes that 
service connection and a 10 percent rating are currently in 
effect for degenerative disc disease of the cervical spine.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, a 10 
percent rating is warranted for recurring tinnitus.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.
 
As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243). 
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (as 
effective prior to September 26, 2003)), a separate rating of 
10 percent is warranted for a demonstrable deformity of a 
vertebral body.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

Lumbar spondylosis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's low back disability is currently rated 20 
percent based upon slight limitation of motion (Diagnostic 
Code 5292, as it existed prior to September 26, 2003), and a 
compression fracture with demonstrable deformity of L-1 
(Diagnostic Code 5285 (also as it existed prior to September 
26, 2003).  The veteran's representative has asserted that 
the veteran would be better served by applying the criteria 
used to evaluate intervertebral disc syndrome, in effect 
prior to September 26, 2003.  

The current 10 percent rating for a vertebral fracture with 
demonstrable deformity of the body of that vertebra is the 
maximum evaluation allowed under the old or new rating 
criteria.  The remaining question is whether a rating in 
excess of 10 percent (initial or staged) is warranted for the 
veteran's low back disability (aside from the deformity of L-
1) under the former or amended rating criteria.  

In order to warrant a rating in excess of 10 percent under 
the old rating codes, the veteran must show that his 
condition more nearly approximates to a moderate limitation 
of motion (38 C.F.R. §4.71a, Diagnostic Code 5292); a 
moderate condition of intervertebral disc syndrome 
demonstrated by recurring (38 C.F.R. §4.71a, Diagnostic Code 
5293); or a lumbosacral strain, with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position  (38 C.F.R. §4.71a, Diagnostic Code 5295).   

The Board finds that the medical evidence does not show more 
than slight limitation of motion of the lumbar spine.  At his 
first VA examination in July 1999, he was not able to forward 
flex beyond 45 degrees due to moderate pain.  However, he 
also was able to achieve full extension, full lateral 
movement, and full rotation and the clinician opined that 
overall, the veteran's mobility was good.  The clinician also 
noted that there was no associated weakness, nor any clinical 
findings of fatigability, lack of endurance, or 
incoordination.  In terms of functional assessment, the 
clinician reported that the effect of the veteran's condition 
on his occupation, and on his daily activities, was mild to 
moderate.  X-rays taken at this time revealed that 
intervertebral disc spaces were not significantly 
compromised.  

The veteran continued to be treated at the VA Medical Center 
at Long Beach, and by May 2000, the veteran showed no 
limitation of forward flexion.  
 
Most recently, at the veteran's April 2003 VA examination, 
the clinician measured the veteran's active range of motion 
at 0-70 degrees of forward flexion, 0-20 degrees of 
extension, 0-40 degrees of lateral flexion, and 0-30 degrees 
of lateral rotation.  His passive range of motion was 
measured at 0-80 degrees of forward flexion, 0-25 degrees of 
extension, 0-45 degrees of lateral flexion, and 0-30 degrees 
of lateral rotation.  In addition, there was no antalgic 
gait, no use of a back brace or ambulatory aids, and no 
difficulty in heel/toe ambulation.  There were also no muscle 
spasms, erythema, ecchymosis, scars, masses, swelling, 
atrophy, deformities, scoliosis, pelvic asymmetry, or leg 
length discrepancy.  

Thus, the Board finds that prior to September 26, 2003, the 
veteran had overall no more than slight limitation of motion 
of the lumbar spine, and he did not have muscle spasm on 
extreme forward bending or loss of lateral spine motion.  
Therefore, he is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5292 or Diagnostic Code 5295.   

The Board notes that in order to warrant a rating in excess 
of 10 percent effective September 26, 2003 (effective date of 
most recent amendments to criteria for rating disabilities of 
the spine), the medical evidence must show, in pertinent 
part, unfavorable ankylosis of the entire spine (for a 100 
percent rating); unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine (for a 
40 percent rating); or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (for a 20 
percent rating).                 

The veteran's most recent medical examination predates the 
application of the new rating criteria.  However, since the 
new rating criteria are based on limitation of motion, and 
the most recent examination included a complete range of 
motion study that showed only a very slight limitation of 
motion, the Board finds that the veteran has not met the 
criteria for a rating in excess of 10 percent under the new 
criteria.  As noted above, the veteran had active range of 
motion at 0-70 degrees of forward flexion, 0-20 degrees of 
extension, 0-40 degrees of lateral flexion, and 0-30 degrees 
of lateral rotation.  His passive range of motion was 
measured at 0-80 degrees of forward flexion, 0-25 degrees of 
extension, 0-45 degrees of lateral flexion, and 0-30 degrees 
of lateral rotation.  Furthermore, there was no evidence of 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.       

Thus, the veteran does not meet the criteria for a rating in 
excess of 10 percent under either Diagnostic Code 5292 or 
5295; nor does he meet the criteria for a rating in excess of 
10 percent effective from September 26, 2003.

As to the contention that the veteran should be rated under 
38 C.F.R. §4.71a, Diagnostic Code 5293, the Board notes that 
to warrant a rating in excess of 10 percent, the medical 
evidence must show that the veteran's disability more nearly 
approximates to a moderate condition of intervertebral disc 
syndrome demonstrated by recurring attacks.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, warrants a 40 percent rating.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  Mild intervertebral disc 
syndrome is rated at 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, the veteran could also show 
that his condition results in him experiencing incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months (for a 20 
percent rating); incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (for a 40 percent rating); or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (for a 60 percent 
rating).  
 
As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria which 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

The record reflects that at his initial VA examination in 
July 1999, the veteran complained of daily back pain that 
made his legs feel weak.  He also reported that he had 
difficulty bending over, but that his mobility was good 
overall.  Lumbar flexion to 45 degrees produced moderate 
pain.  Full extension and full lateral movement produced mild 
pain, and full rotation could be achieved without any pain.  
Thus, the veteran showed mild to moderate pain at 45 degree 
of flexion and only at the extremes of his remaining range of 
motion.  The clinician noted that in terms of functional 
assessment, the veteran's condition produced a mild to 
moderate limitation of function.  There is no evidence that 
he suffered from neurological symptoms consistent more than 
mild or slight intervertebral syndrome.  

Throughout the next few years, the veteran rated his level of 
pain at a 3 out of 10 (in May 2000); stated that his low back 
pain was "intermittent" (in August 2000); reported that it 
was "stable and under control with medication" (in 2001); 
and stated that it rated about 1 out of 10 and that "I'm not 
in a lot of pain right now" (in January and July 2002).  The 
medical evidence through April 2003 tends to show that the 
veteran's intervertebral disc syndrome continued to more 
nearly approximate to a level of mild than to moderate.  The 
veteran sought treatment sporadically, and when he did seek 
treatment, his pain levels seemed to be relatively stable.  
As a result, the Board finds that a rating in excess of 10 
percent under Code 5293 is not warranted.

Furthermore, the veteran failed to show that he experienced 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

However, upon the veteran's April 2003 VA examination, the 
veteran complained of pain that averaged 3-4 out of 10, but 
that increased to 7-8 out of 10 during flare-ups.  
Furthermore, the flare-ups occurred at least twice a week, 
each lasting for 2-3 days.  The clinician noted tenderness on 
palpation over the mid spinous process and the right 
paravertebral muscles at L4-5, L5-S1.  There were no muscles 
spasms.  Muscle strength in lower extremities was 5/5 
bilaterally.  Deep tendon reflexes were 2+/2+ patella and 
Achilles tendon bilaterally.  There was, however, decreased 
sensation to light touch and pinprick over the left leg from 
the quadriceps to the ankles (L4-L5-S1 dermatone).  The 
clinician also noted positive straight leg raising at 60 
degrees bilaterally; negative Wadell's sign; negative 
Patrick-Faber test; negative reverse straight leg raising for 
radicular pain in lesions of L4 root.  

In addressing Deluca criteria, the clinician noted that the 
veteran demonstrated functional deficits of decreased range 
of motion, speed, endurance, awkward movements and 
incoordination secondary to pain as evidenced by his facial 
grimaces, guarding and verbal signaling.  The clinician 
further stated "he has an increase in disability/impairment 
of 100 percent during flare-ups which occur almost daily."  
He also noted there was additional symptoms of peripheral 
neuropathy in the upper and lower extremities.   

Given the frequency of the veteran's flare-ups, the Board 
finds that effective April 21, 2003, the veteran's condition 
more nearly approximates to a severe condition of 
intervertebral disc syndrome marked by recurring attacks and 
intermittent relief.  As such, the veteran is entitled to an 
increased rating of 40 percent for lumbar spondylosis under 
the former criteria for rating intervertebral disc syndrome 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board notes that a 60 percent rating is only warranted 
for a condition which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The veteran has noted that his 
pain is generally rated 3-4 out of 10 and that he is only 
incapacitated during flare-ups.  While the most recent 
examination indicated that the veteran had frequent 
incapacitating flare-ups of symptoms, the objective evidence 
from the examination shows no muscle spasms and deep tendon 
ankle (Achilles) reflexes were normal at 2+, bilaterally.  
There was decreased sensation to light touch and pinprick 
over the left leg from the quadriceps to the ankles (L4-L5-S1 
dermatone), but without an absent or even diminished (below 
2+) ankle jerk, the Board is unable to conclude that there is 
objective clinical evidence that supports an overall 
disability picture that more nearly approximates pronounced 
versus severe intervertebral disc syndrome, within the 
meaning of the applicable rating criteria.  

The Board has also considered whether a 60 percent rating is 
warranted based upon incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  As 
noted above, for the 12 months preceding his April 2003 VA 
examination, the veteran rarely sought treatment.  On those 
occasions, he reported pain that measured about 1 out of 10 
and stated that in January and July 2002, "I'm not in a lot 
of pain right now."  While it is apparent that he currently 
experiences frequent flare-ups of symptoms, most notably 
pain, there is no indication that he was prescribed bedrest 
by a clinician for such exacerbations of symptoms.  See note 
(1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
The Board finds that at no time has the veteran met the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5292 (requiring moderate limitation of 
motion) or Diagnostic Code 5295 (requiring lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position); nor has the 
veteran met the criteria for a rating in excess of 10 percent 
under Diagnostic Codes 5235 to 5243, effective September 26, 
2003.      

However, under 38 C.F.R. §4.71a, Diagnostic Code 5293, the 
veteran has met the criteria for a rating of 40 percent, but 
no greater, effective April 21, 2003.  The 40 percent rating 
is the maximum evaluation allowed under the former criteria 
for rating loss of motion of the lumbar spine (Code 5292) and 
lumbosacral strain (Code 5295).  The medical evidence does 
not show limitation of motion to a degree that would support 
a rating in excess of 40 percent under the criteria in effect 
from September 26, 2003.  

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings 
permitted by the criteria that went into effect September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In pertinent 
part, 38 C.F.R. § 4.14 states: "evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions." 

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 10 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Clearly, Diagnostic 
Code 5293 contemplates lumbar radiculopathy affecting the 
lower extremities, such as radicular pain with functional 
limitations.  See also VA O.G.C. Prec. Op. No. 36- 97 (Dec. 
12, 1997).  In particular, the criteria in Diagnostic Code 
5293 include muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides:  "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 20 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.

A VA General Counsel opinion has also held that Diagnostic 
Code 5293, intervertebral disc syndrome, involved loss of 
range of motion and that consideration of 38 C.F.R. §§ 4.40 
and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-
97).

In Esteban, the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14. However, the evidence in this case does not 
support the existence of separately ratable orthopedic and 
neurological disabilities that would result in a rating in 
excess of 40 percent under the criteria in effect after 
September 22, 2002.  

Tinnitus
Diagnostic Code 6260 provides that tinnitus is rated 10 
percent if it is recurrent.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  The veteran is currently assigned the maximum 
schedular 10 percent rating for tinnitus.

The Board also notes that the rating schedule contemplates 
that tinnitus (like a number of other conditions listed in 
the rating schedule) is but a single disability, whether one 
or both ears are involved, and separate ratings per ear are 
not permitted.  See 68 Fed.Reg. 25822 (2003); VAOPGCPREC 2- 
2003.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for tinnitus must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability or tinnitus.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b). The Board further notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for a low back disability or 
tinnitus.  There is also no evidence of marked interference 
with employment.  He experiences pain, but there is no 
evidence to show that his job performance is hindered to a 
degree beyond that which is already considered by the 
schedular ratings.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 20 percent for lumbar spondylosis with a 
compression fracture and deformity at L-1, prior to April 21, 
2003 through April 20, 2003 is denied. 

Entitlement to the assignment of a rating of 40 percent, but 
no greater than 40 percent, for lumbar spondylosis with a 
compression fracture and deformity at L-1, is granted, 
effective April 21, 2003, subject to the rules and 
regulations governing the payment of VA monetary benefits.    

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for tinnitus is denied.  


REMAND

As noted in the introduction to the above decision, the issue 
of entitlement to the assignment of an initial rating in 
excess of 10 percent for residuals of a head injury, to 
include headaches and vertigo must be remanded to the RO for 
additional development.  The relevant evidence is summarized 
below.

The veteran sustained a motor vehicle accident in October 
1998.  Hospital records reflect that he was assessed with a 
concussion.  He also sustained an occipital abrasion, and had 
complaints of head pain.  No other abnormalities were noted.  
In January 1999, when the veteran sought treatment at the 
Naval Medical Center, he complained of "dizzy spells", 
headaches, and vertigo, sometimes accompanied by nausea.  
Clinical findings included an unsteady gait and impoverished 
visual fixation during rotary stimulation.  

In August 2002, the veteran suffered an accident involving a 
Jet Ski in which he hit his head.  He denies any loss of 
consciousness.  By February 2003, the veteran reported 
experiencing headaches at least once a month.  He described 
the headaches as sharp pain above eyelids (alleviated by 15-
30 minutes rest).  

At his August 2002 videoconference hearing, the veteran 
testified that he experiences headaches every day in the 
front of the head.  He takes extra strength Tylenol and has 
to lie down sometimes (7 times a month) because of them.  At 
times, they interfere with employment.  (He also reported 
experiencing tinnitus once or twice a day for between 30 
seconds and one minute; as noted in the decision above, the 
veteran is currently in receipt of a separate 10 percent 
rating for tinnitus, which is the maximum evaluation allowed 
under the applicable rating criteria.)  He also experiences 
vertigo about once a day.  He can usually remedy the vertigo 
pretty quickly because he can feel it coming on.  As far as 
treatment goes, he has just being given Tylenol from the VAMC 
Long Beach.  He's also seeing a psychologist because he can't 
remember things, and he has trouble with depression and 
irritability.  His irritability started getting worse within 
the last year.  Vertigo has been getting worse in last six 
months.  He indicated that he has never been hospitalized for 
his residuals of a head injury.  
 
In view of the foregoing, it is the Board's judgment that a 
neurological examination is warranted to determine the 
current severity of the veteran's service-connected residuals 
of a head injury, to include headaches and vertigo.  
38 U.S.C.A. 5103A(d); § 38 C.F.R. § 3.159(c)(4). 

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to the assignment of an 
initial rating in excess of 10 percent 
for residuals of a head injury, to 
include headaches and vertigo, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  Once all available medical records 
have been received, the RO should 
schedule the veteran for a neurological 
examination for the purpose of 
determining the current severity of the 
veteran's service-connected residuals of 
a head injury, to include headaches and 
vertigo.  Following a review of the 
relevant medical evidence in the claims 
file; the medical history obtained from 
the veteran; the clinical evaluation; and 
any tests that are deemed necessary, the 
clinician is asked to note all symptoms 
and clinical findings relating to the 
veteran's residuals of a head injury, to 
include headaches and vertigo.  To the 
extent that is possible, the clinician is 
asked to distinguish symptoms due to the 
in-service head injury (sustained in 
October 1998) from any post-service cause 
(e.g., post-traumatic headaches versus 
recent tension headaches). 
If the examiner is unable to make such a 
distinction, he or she should so state.  
All indicated tests should be 
accomplished.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO must readjudicate 
the issue of entitlement to the 
assignment of an initial or staged rating 
in excess of 10 percent for residuals of 
a head injury, to include headaches and 
vertigo.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



